     Case: 1:19-cv-00680 Document #: 35 Filed: 06/17/19 Page 1 of 4 PageID #:114




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BRENDA MASON and LAMONT DAVIS,                 )
on behalf of themselves and all other          )
persons similarly situated, known and unknown, )       Case No. 1:19-cv-00680
                                               )
                       Plaintiffs,             )       Judge Robert M. Dow Jr.
                                               )
       v.                                      )
                                               )
HEARTLAND EMPLOYMENT SERVICES, )
LLC,                                           )
                                               )
                       Defendant.              )

                             JOINT INITIAL STATUS REPORT

A.     Attorneys of Record

              Plaintiffs’ Attorneys:
              Douglas M. Werman*                            David Fish
              Maureen A. Salas                              The Fish Law Firm, P.C.
              Sarah J. Arendt                               200 East 5th Avenue, Suite 123
              Zachary C. Flowerree                          Naperville, IL 60563
              Werman Salas P.C.                             (630) 355-7590
              77 W. Washington, Suite 1402
              Chicago, IL 60602
              (312) 419-1008

              Defendant’s Attorneys:
              David K. Haase*
              Kwabena A. Appenteng
              Jennifer L. Jones
              Littler Mendelson, P.C.
              321 North Clark Street, Suite 1000
              Chicago, IL 60654
              (312) 372-5520

       *Indicates lead trial attorney

B.     Basis for Federal Jurisdiction

       In its Notice of Removal, Defendant alleged: (1) that this Court has diversity jurisdiction
       over the case because the parties are citizens of different states and the amount in

                                                1
     Case: 1:19-cv-00680 Document #: 35 Filed: 06/17/19 Page 2 of 4 PageID #:114




       controversy exceeds $75,000; and (2) that this Court has jurisdiction under the Class
       Action Fairness Act because there is diversity of citizenship between the parties and
       because the amount in controversy, if a class were certified, exceeds $5,000,000.

C.     Nature of the Claim

       Plaintiffs asserts a class action claim under the Biometric Information Privacy Act
       (“BIPA”), 740 ILCS 14/1, et seq., for Defendant’s alleged unlawful collection,
       possession, and dissemination of Plaintiffs’ biometric identifiers and information through
       use of a finger scan time-keeping system.

D.     Name of any Party who has not been Served

       None.

E.     Principal Legal Issues

       (i)     Whether Defendant collected Plaintiffs’ and the potential class’s biometric
               identifiers or information through its finger scan time-keeping system.

       (ii)    Whether a mathematical representation of a portion of a fingerprint, if it is useless
               to anyone who succeeds in improperly obtaining it, constitutes “biometric
               information” within the meaning of BIPA.

       (iii)   Whether Defendant collected Plaintiffs’ and the potential class’s biometric
               identifiers and information without following the informed written consent
               procedures in 740 ILCS 14/15(b).

       (iv)    Whether Defendant possessed Plaintiffs’ and the potential class’s biometric
               identifiers or information without establishing a publicly available
               retention/destruction policy as required by 740 ILCS 14/15(a).

       (v)     Whether Defendant disseminated Plaintiffs’ and the proposed class’s biometric
               identifiers or information to its time-keeping/payroll vendor without following the
               requirements in 740 ILCS 14/15(d).

       (vi)    Whether Defendant’s alleged violations of the BIPA were negligent, intentional,
               or reckless under 740 ILCS 14/20.

       (vii)   Whether the statute of limitations under BIPA is one, two, or five years.

       (viii) Whether Plaintiffs' claims are appropriate for certification as a class action;

       (ix)    Whether individuals subject to a mandatory arbitration agreement are appropriate
               for inclusion in this litigation.



                                                 2
     Case: 1:19-cv-00680 Document #: 35 Filed: 06/17/19 Page 3 of 4 PageID #:114




F.     Principal Factual Issues

       (i)     Whether Plaintiffs and the potential class used Defendant’s finger scan time-
               keeping system in Illinois.

       (ii)    Whether Defendant’s finger scan time-keeping system collected fingerprints from
               Plaintiff and the potential class or information based on their fingerprints.

       (iii)   Whether Defendant stored Plaintiffs’ and the potential class’s fingerprints or
               information based on their fingerprints.

       (iv)    Whether Defendant disseminated Plaintiffs’ and the potential class’s fingerprints
               or information based on their fingerprints to its time-keeping or payroll vendor.

       (v)     Whether the information collected constituted a mathematical representation of a
               portion of the individual’s fingerprint.

       (vi)    Whether the information collected would be of any use to a third party who
               improperly acquired it.

G.     Jury Demand

       Plaintiffs have demanded a jury trial.

H.     Discovery

       The parties have not engaged in any formal discovery. The parties wish to engage in
       settlement discussions before initiating discovery. They may engage a private mediator to
       assist in settlement discussions. The parties request that the Court permit them 28 days to
       file a joint report and indicate when they expect to complete settlement discussions. In
       that report, the parties will request a status date for the Court to enter a discovery
       schedule if the parties do not reach a settlement.

I.     Arbitration

       Defendant contends that Plaintiff Mason is bound by an arbitration agreement. The
       parties agree that Defendant may wait to move to compel arbitration until after the
       parties’ exhaust settlement discussions without prejudice to Defendant’s right to compel
       arbitration.

J.     Trial

       The parties estimate that the earliest the case could be ready for trial is February 2021.
       The parties estimate that the trial will take seven days.

K.     Consent to Proceed Before a Magistrate Judge

                                                 3
     Case: 1:19-cv-00680 Document #: 35 Filed: 06/17/19 Page 4 of 4 PageID #:114




       There is not unanimous consent to proceed before a United States Magistrate Judge.

L.     Status of Settlement Discussions

       The Parties have agreed to participate in early settlement discussions. Defendant has
       voluntarily provided Plaintiffs with information to facilitate those discussions.

M.     Settlement Conference

       The parties do not request a settlement conference at this time


Dated: June 17, 2019                            Respectfully submitted,

 /s/Douglas M. Werman                            /s/David K. Haase
 Douglas M. Werman                               David K. Haase
 Maureen A. Salas                                Kwabena A. Appenteng
 Sarah J. Arendt                                 Jennifer L. Jones
 Zachary C. Flowerree                            Littler Mendelson, P.C.
 Werman Salas P.C.                               321 North Clark Street, Suite 1000
 77 W. Washington Street, Suite 1402             Chicago, IL 60654
 Chicago, Illinois 60602                         (312) 372-5520
 (312) 419-1008
                                                 Attorneys for Defendant
 David Fish
 The Fish Law Firm, P.C.
 200 East 5th Avenue, Suite 123
 Naperville, IL 60563
 (630) 355-7590

 Attorneys for Plaintiff




                                                4
